       Case 1:17-cv-09870-JPO-KNF Document 92 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MATHEW, et al.,
                               Plaintiffs,
                                                                   17-CV-9870 (JPO)
                     -v-
                                                                        ORDER
 SMZ IMPEX, INC., et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the parties have reached a settlement in principle of

this case. Accordingly, it is hereby ORDERED that this action is DISMISSED without costs and

without prejudice to restoring the action to the Court’s calendar, provided the application to

restore the action is made within forty-five days.

       All filing deadlines and conference dates are adjourned sine die.

       SO ORDERED.

Dated: August 10, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
